IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHERIF AHMED ALY IBRAHIM, : CIVIL ACTION
Plaintiff, '

v. : NO. 18-4164

DEPARTMENT OF STATE, et al.,
Defendants.

MEMORANDUM

KEARNEY, J. October 30, 2018

Sherif Ahmed Aly Ibrahim pro se sues the Department of State’s United States
Citizenship and lmmigration Services (“USCIS”) challenging its denial of his and his wife’s
applications for lawful permanent resident status.1 We earlier granted Mr. Ibrahim leave to
proceed in forma pauperis and dismissed his Complaint2 finding Mr. Ibrahim could not represent
his wife or raise claims on her behalf.3 We also held we lacked jurisdiction under 8 U.S.C. §
l252(a)(2)(B) to the extent Mr. Ibrahim asks us to review the United States’ denial of lawful
permanent residency.4 ln light of Mr. Ibrahim’s pro se status, we granted him leave to file an
amended complaint “if he [could] plead specific facts demonstrating a claim for relief over
which we may exercise jurisdiction.”5 Mr. Ibrahim timely filed an Amended Complaint.6 But he
does not state a claim. Mr. Ibrahim’s Amended Complaint fails to state a claim upon which the
Court can grant relief. We dismiss the Amended Complaint in the accompanying Order.
I. Alleged facts

Mr. Ibrahim “paid about $5000 to adjust status” because the Department of State
“conflrmed there is a visa ready for [him].”7 After a “long time waiting,” the Department of

State “sent [him] a denial letter [on September 28, 2017] as they ran out of visas.”8 As relief, he

wants the Department of State and USCIS “to give [him] back all the money [he] spent on their
fraud visa.”9
II. Analysis

As we previously granted Mr. Ibrahim leave to proceed in forma pauperis, we must

10 Whether his amended complaint

dismiss his Amended Complaint if he fails to state a claim.
fails to state a claim is governed by the same stande applicable to motions to dismiss under
Federal Rule of Civil Procedure 12(b)(6).ll We must determine whether the amended complaint
contains “sufficient factual matter, accepted as true, to state a claim to relief that is plausible on

13 As Mr. Ibrahim is proceeding pro Se, we

its face.”12 Conclusory allegations do not suffice.
construe his allegations liberally.14
Mr. Ibrahim wants the Department of State and USCIS “to give [him] back all the money

”15 He does not plead a statutory right affording such relief.

[he] spent on their fraud visa.
Because Mr. Ibrahim essentially wants us to direct the Department of State and USCIS to return
his money, we construe his Amended Complaint as seeking a writ of mandamus.16

Mandamus relief is “only available to compel ‘a legal duty which is a specific, plain
ministerial act devoid of the exercise of judgment or discretion.”’17 Nothing in the Amended
Complaint suggests the Department of State and USCIS are required to refund money when an

application for adjustment of status is denied.18 We cannot find case law or other legal basis

suggesting such a duty. Absent Such a remedy, we cannot enter the requested writ of

mandamus 19

III. Conclusion
We dismiss Mr. Ibrahim’s Amended Complaint in the accompanying Order. As we

already afforded Mr. Ibrahim an opportunity to amend, he has not plead a plausible claim for

relief, and we can find no basis to order the United States to refund his alleged fees paid to

someone, further attempts to amend would be futile.

 

1 ECF Doc. No. 2.

2 ECF Doc. Nos. 4, 5.

3 ECF Doc. No. 4 at 2.

4 Id. 612-3.

5 Id. at 3.

6 ECF Doc. No. 7.

7 ECF Doc. No. 4 613.

8 Id.

9 Id. 614

10 28 U.S.C. § 1915(e)(2)(B)(ii).

11 see rourscher v. Mcculzough, 184 F.3d 236, 240 (36 Cir. 1999).

11 Ashcrofr v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omined).

13 Id

14 Higgs v. Arr’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

15 ECF Doc. No. 7 at 4.

16 See 28 U.S.C. § 1361 (“[t]he district courts shall have original jurisdiction of any action in the
nature of mandamus to compel an officer or employee of the United States or any agency thereof
to perform a duty owed to the plaintiff”).

11 United States ex rel. Vaso v. Cherroj, 369 F. App’X 395, 400 (3d Cir. 2010) (quoting Harmon
Cove Condominium Ass’n, Inc. v. Marsh, 815 F.2d 949, 951 (3d Cir. 1987) (internal quotation

marks and citation omitted)).

18 Nothing suggests Mr. Ibrahim paid $5,000 to the United States and to the extent Mr. Ibrahim
seeks a refund of attorney’s fees, we express no opinion on this remedy,

3

 

19 We cannot discern another basis for a claim for relief from the Amended Complaint. As we
previously explained to Mr. Ibrahim, we lack jurisdiction under 8 U.S.C. § 1252(a)(2)(b), to
review a denial of lawful permanent resident status.

